          Case 8:18-cv-03019-GJH Document 21 Filed 03/19/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

 AMERICAN CHEMICAL SOCIETY ET AL.,
                                                        Case No. 8:18-cv-03019-GJH

                                Plaintiffs,
        v.

 RESEARCHGATE GMBH,

                                Defendant.


                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that I, Corey Michael Sclar Miller, of Oppenheim + Zebrak,

LLP, hereby appear in the above-captioned matter on behalf of Plaintiffs American Chemical

Society, Elsevier Inc., Elsevier Ltd., and Elsevier B.V., and respectfully request that all pleadings

and other filings in this matter be directed to my attention at the address set forth below. I am a

member in good standing of the bars of New York and the District of Columbia.



Dated: March 19, 2019                         __/s/ Corey Miller_________
                                              Corey Michael Sclar Miller (Bar Number 20835)
                                              OPPENHEIM + ZEBRAK, LLP
                                              4530 Wisconsin Avenue NW, Fifth Floor
                                              Washington, DC 20016
                                              Tel: (202) 480-2999
                                              Fax: (866) 766-1678
                                              corey@oandzlaw.com




                                                 1
